Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
Response to Amendment
By way of the amendment filed 6/9/2022: claim 1 is amended, claims 2, 4, 6, and 10-13 were previously presented, claims 3, 5, and 7 are canceled, and claims 8 and 9 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2011151092, already of record, using U.S. PGPub 2011/0177249 as the English equivalent for citations, already of record), in view of Nakata et al (JP 2014225648, herein Nakata, already of record, using U.S. PGPub 2017/0106408 as the English equivalent for citations, already of record).  Regarding claim 1, Sato teaches:
An applying device (Figures 1 and 3C, coating device 10) that includes a discharge surface (Figure 3C, opposing surface LS) in which a discharge opening is formed (Figure 3C, discharge openings 12), the applying device applying the imprint material to the substrate through the discharge opening (paragraph 0021)
A substrate stage configured to move a substrate under the applying device or the mold (wafer stage 7)
A distance sensor, mounted on the substrate stage (Figure 2, measurement device 11 on stage 7), which outputs a signal corresponding to a measurement of a distance from the substrate stage to a point on the discharge surface (Figure 2, S201 and S202, Figure 3C, and paragraphs 0019, 0021-0022, the measurement device 11 measure the distance based on marks 13 on the coating device 10), wherein a change in amplitude of the signal corresponds to an increase or a decrease of the distance (this would naturally occur in the measurement of Sato, since a change in the distance value would mean a change in any type of value data the device 11 uses to measure (i.e. signal input curve, point data, etc.) thus directly correlating to a change in amplitude)
Wherein the distance sensor outputs a signal corresponding to a measurement of a distance from the substrate stage to a point on the mold surface when the stage is moved under the mold (Figure 2, S203 and S204, paragraph 0025)
Regarding the limitation:
A mark of a predetermined shape disposed on the discharge surface, so as to protrude from or recede into the discharge surface in a direction perpendicular to the discharge surface
Sato does not state the nature of marks 13, whether they are two dimensional or three dimensional, or if they are even or uneven structures (Figure 3C shows plus signs, but this is seen only as an example of a possible shape).
However, it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance there are only two options 2D or 3D, thus the ability of a skilled artisan to decide the nature of a measurement mark is well within their abilities due to the number of options being two for each options (2D vs 3D, and even vs uneven).
Regarding the protruding or recessed shape of the structure
In the same field of endeavor Nakata teaches that measurement marks can be convex or concave in nature (Figures 10, 11A, and 11B, and paragraph 0089).
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to use the protruding or recessed shapes of Nakata, since it has been held that shape is an obvious design feature for those skilled in the art to decide upon (MPEP 2144.04 I and IVB).
Further regarding claim 1:
Wherein the predetermined shape of the mark is detected by amplitude changes in the signal when the point is moved along the discharge surface by moving the substrate stage under the applying device (the measurement device 11 would detect such amplitude changes as previously discussed)
Wherein a control unit determines a position of the applying device by correlating the detection of the mark with a position of the substrate stage, and controls a position of the imprint material fed onto the substrate through the discharge opening on a basis of the determination (Figure 2, S206, and paragraph 0029, the apparatus of Sato uses the measurement data in the claimed manner via controller 20)
Regarding claim 2:
Wherein the information of the distance variations is used to determine the position of the discharge opening is measured (This is seen as the intended use of the apparatus, nevertheless, Sato teaches such use in paragraph 0021)
Regarding claim 4:
Wherein the mark is disposed at a predetermined position in or on the discharge surface with respect to the discharge opening (As seen by the positions of marks 13 in Figure 3C of Sato)

Regarding claim 6:
Wherein a plurality of marks are disposed on the discharge surface (As seen by the plurality of marks 13 in Figure 3C of Sato)
Regarding claim 10:
Wherein the mark is detected when the substrate is moved in a predetermined scanning pattern  (Sato paragraphs 0019 and 0021-0022, the ability to measure a mark whether 2D or 3D is taught by Sato in a predetermined scan, interferometers can measure 3D structures, thus the combination teaches such a limitation.  Any scanning pattern by an apparatus is predetermined)
Regarding claim 11:
Wherein the predetermined scanning pattern is a single line extending parallel to a longitudinal centerline of the discharge surface (paragraph 0022, the measurement can be between two of the marks 13 in Figure 3C, thus there are three directions possible, one of which is a single scan between two marks 13 in the longitudinal direction as claimed)
Regarding claim 12:
Wherein an edge of the mark is detected by the change of amplitude in the signal (based on how the measurement device 11 operates the edge of a mark would cause a change in the amplitude of the signal (as previously discussed) since the device 11 would detect that the mark is there, which includes the edge)
Regarding claim 13:
Wherein the substrate stage is moved within a horizontal plane that is perpendicular to a discharge direction of the imprint material (Figure 1, the stage 7 can only move a horizontal plane that is perpendicular to a discharge direction from device 10)
Response to Arguments
No new arguments were presented with the amendment filed 6/9/2022.  The previous arguments of 5/9/2022 were responded to in the Advisory Action dated 5/18/2022.  As discussed above Sato teaches the newly amended portion of claim 1.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743